Citation Nr: 1437606	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.J.C., M.D.



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to November 1970.  He died in December 1995 and is survived by his spouse, the Appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 VA rating decision, which declined to reopen the Appellant's previously denied claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant submitted a notice of disagreement with this determination in March 2008, and timely perfected her appeal in September 2008.

In December 2010, the Appellant testified before the undersigned acting Veterans Law Judge (VLJ) via teleconference between the Board's central office in Washington, D.C. and the RO in Philadelphia, Pennsylvania.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In September 2011, the Board reopened the Appellant's claim and remanded it for additional evidentiary development.  Such development having been accomplished, the claim has been returned to the Board for appropriate action.



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in December 1995 of human immunodeficiency virus infection (HIV) / acquired immunodeficiency syndrome (AIDS), due to or as a consequence of, intravenous (IV) drug use.

2.  At the time of the Veteran's death, he was service-connected for:  posttraumatic stress disorder (PTSD) (30 percent disabling); duodenal ulcer (10 percent disabling); surgical residuals of osteochondroma of the left knee (noncompensable); scar of the right cheek (noncompensable); scar of the left arm (noncompensable); scar of the right thigh, donor site (noncompensable); and scar of the right arm (noncompensable).  The Veteran was considered to be 40 percent disabled from January 1, 1981.

3.  The preponderance of the evidence is against a finding that any service-connected disability was the principal cause or a contributory cause of the Veteran's death, or that the Veteran's death is otherwise causally related to service.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred or aggravated as a result of a service-connected disability or any incident of service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

With respect to the Appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In notice letters dated in January 2007, December 2009, and October 2011, the RO and Appeals Management Center (AMC) explained what the evidence must show to establish entitlement to dependency and indemnity compensation (DIC) benefits and described the type of information and evidence that the Appellant needed to provide in support of her claim.  The RO/AMC also explained to the Appellant what evidence VA was responsible for obtaining or would assist in obtaining on her behalf in support of her claim.  Further, all of the aforementioned notice letters explained how VA determines the effective date once service connection has been granted, as required by Dingess.  Any non-VCAA-compliant notice in this case was cured by readjudication of the claim in the May 2010 and October 2012 SSOCs.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Appellant was provided with Hupp compliant notice in October 2011, followed by a readjudication of her claim in October 2012.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA medical records are in the file.  Private medical records identified by the Appellant have been obtained, to the extent possible.  Though the RO/AMC expended substantial effort to obtain the outstanding medical records from V.F.H. and S.H.H., these records were deemed to be unavailable, via Formal Findings of Unavailability, dated on October 18, 2012.  Despite the Appellant's continued insistence that the S.H.H. records exist, the Board takes judicial notice of the fact that S.H.H. in Norristown, Pennsylvania, ceased operations in May 1994.  See The Philadelphia Inquirer Online Newspaper Archive, May 19, 1994, http://articles.philly.com/1994-05-19/news/25828186_1_sacred-heart-hospital-norristown-hospital-heart-patient.  As such, no medical records were available.  The Board also notes that the Social Security Administration (SSA) was unable to locate any records associated with the Veteran.  See SSA Response, August 16, 2012.  The Appellant was notified in each case that the aforementioned private and SSA records were unavailable and requested to submit any records in her possession.  The Appellant has at no time referenced any additional outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. 5103A (West 2002).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while 
§ 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (2013).

The Appellant was afforded a VA medical opinion in April 2012, to determine whether the Veteran's previously diagnosed HIV/AIDS (cause of death) could be causally related to his service-connected PTSD.  Further opinion is not needed on this claim because, at a minimum, there is no persuasive and competent evidence that the Veteran's cause of death may be associated with his military service or service-connected disabilities.  This is discussed in more detail below.

In addition, the Board finds that there has been substantial compliance with its September 2011 remand directives.  In this respect, the AMC was directed to: (1) provide the Appellant with a notice letter that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include an explanation of the requirements set forth in Hupp; (2) obtain outstanding VA treatment records from the Philadelphia, Pennsylvania, VA Medical Center (VAMC) dated from September 1993 to December 1995; and thereafter, to obtain a medical opinion as to the cause of the Veteran's death.  Each of these remand directives have been accomplished.  As such, the Board finds that there has been substantial compliance with its remand directives.  Substantial compliance with the terms of a Board remand is sufficient to satisfy due process.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As noted above, the Appellant was also afforded a hearing before the undersigned acting VLJ, during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the acting VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Appellant's claim.  Significantly, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Appellant has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Appellant contends that the Veteran's service-connected PTSD caused him to self-medicate with IV drugs, which in turn caused him to contract HIV/AIDS, which ultimately led to his death in December 1995.  The Board disagrees.

Governing Law and Regulations

DIC is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In order to establish service connection for cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Analysis

The Veteran died in December 1995, 25 years after his separation from active duty service.  The Veteran's death certificate lists his cause of death as AIDS, due to IV drug use.  The death certificate does not indicate that an autopsy was performed.

At the time of the Veteran's death, service connection was in effect for:  PTSD, evaluated as 30 percent disabling; duodenal ulcer, evaluated as 10 percent disabling; surgical residuals of osteochondroma of the left knee, evaluated as noncompensable; scar of the right cheek, evaluated as noncompensable; scar of the left arm, evaluated as noncompensable; scar of the right thigh, donor site, evaluated as noncompensable; and scar of the right arm, evaluated as noncompensable.  The Veteran was considered to be 40 percent disabled from January 1, 1981.

In substance, the Appellant asserts that the Veteran's service-connected PTSD led him to self-medicate with IV drugs.  As a result of this behavior, he subsequently contracted HIV/AIDS, which substantially contributed to cause his death.  The Appellant has identified no other possible service-related cause of the Veteran's death, and the record does not remotely suggest that the Veteran's remaining service-connected disabilities directly caused his death.

As noted, in order to establish service connection for the cause of the Veteran's death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Shedden.
There is no question that element (1) has been met.  The Board's discussion will therefore focus on elements (2) and (3).

With respect to element (2), a review of the available evidence does not suggest that HIV/AIDS was present in service and the Appellant does not so contend.  The Veteran was service-connected for PTSD, duodenal ulcer, surgical residuals of osteochondroma of the left knee, and scars of the right cheek, left arm, right arm, and right thigh.  Therefore, element (2) has been met.

With respect to element (3), nexus, the Appellant contends that the Veteran's fatal diagnosis of AIDS was the result of his need to self-medicate due to the severity of his service-connected PTSD, specifically via the use of IV drugs.

The evidence of record contains medical opinions both for and against the Appellant's claim.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In support of her claim, the Appellant proffered testimony from H.J.C., Ph.D., during her Board hearing in December 2010, as well as a written statement from Dr. H.J.C.  During his testimony, Dr. H.J.C. indicated that he had thoroughly reviewed the Veteran's claims file.  In both the Board hearing and in his statement, Dr. H.J.C. provided a brief history of the Veteran's violent life, addressing both his time in service and after.  He concluded that it was "more likely than not" that the Veteran suffered the early signs of PTSD while serving in the military and his condition continued to plague him.  Dr. H.J.C. stated that during his life, the Veteran was impulsive, developed a lifestyle of risk-taking behavior, and demonstrated all categories of PTSD, to include re-experiencing, hyperarousal, avoidance and psychic numbing.  He was also paranoid, abused his wife, and suffered from severe sleep problems.  Notably, Dr. H.J.C. wrote that:

[the Veteran's] "use of alcohol and drugs are seen as efforts to self-medicate, defined as: the process by which some individuals may abuse substances in attempting to use them to relieve other problems, such as anxiety, pain, depression, sleeplessness, and in [the Veteran's] case, other symptoms of PTSD."

It was further stated that the Veteran's use of "self-prescribed medication" was not willful misconduct, but an attempt to control his PTSD symptoms.  In this respect, Dr. H.J.C. opined that the Veteran's PTSD was a primary contributor to his death.  Specifically, the Veteran's attempt to control his chronic and severe PTSD led to his death.  See Private Medical Opinion, H.J.C., Ph.D., December 14, 2010.

The foundation of the Appellant's claim, and the testimony and private medical opinion of Dr. H.J.C. noted above, is premised on the assumption that the Veteran was an IV drug user.  As such, a detailed review of the Veteran's prior medical history is essential.  In September 1993, a VA infectious disease progress note indicated the Veteran's referral due to his status as HIV positive and seizures.  At that time, the Veteran provided a history of promiscuity with prostitutes.  He denied IV drug use, homosexual activity, having tattoos, and transfusions.  See VA Treatment Record, September 23, 1993.  Later in September 1993, the Veteran sought VA treatment for the residuals of a stroke as well as symptoms associated with his HIV diagnosis.  He again stated that while he used to smoke marijuana and snort cocaine, he did not use IV drugs.  See VA Treatment Record, September 29, 1993.  In December 1993, the Veteran sought VA treatment for left knee pain.  He again noted that he did not use IV drugs or drink alcohol, but did smoke one pack of cigarettes per day for the prior nine years.  See VA Treatment Record, Received December 20, 1993.  The Veteran was admitted to M.H. in January 1994 for symptoms associated with his diagnosed HIV.  During the course of his four day admission, the Veteran repeatedly stated that he was previously sexually promiscuous and characterized himself as a "whore-monger."  He also repeatedly denied IV drug use and male sexual contact.  See Private Treatment Record, M.H., January 26, 1994 to January 30, 1994.  

None of the medical treatment records associated with the Veteran's claims file indicate that he ever admitted to or received treatment for IV drug use.  In fact, the Veteran specifically denied using IV drugs on multiple occasions.  Further, the Veteran underwent numerous physical examinations, none of which indicated any evidence of IV drug use.  Indeed, as noted above, he specifically denied IV drug use; rather, he repeatedly stated that he was very sexually promiscuous.  The Board affords greater weight to the Veteran's statements to his treatment providers than to the allegations of Dr. H.J.C., who did not treat him during his lifetime.  The Veteran's statements on these occasions are highly probative, because he was then reporting symptoms and habits in the course of seeking medical treatment and had no motive to misrepresent his condition or habits.  It is also clear that the Veteran had no problem reporting that he was a cocaine and marijuana user, so there is no reason to assume that he would not be truthful about an IV drug habit.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Weighing against the Veteran's claim is an April 2012 VA medical opinion.  The VA clinician noted that the Veteran died on December [redacted], 1995, at M.H. in Norristown, Pennsylvania.  His cause of death was AIDS.  The VA clinician opined that the Veteran had not received treatment for AIDS during his life at M.H., as there were no available records indicating such.  Rather, it was clear that the Veteran received substantial medical care for this condition at the VA hospital.  It was noted that the absence of information on the Veteran's death certificate indicated that the individual who filled it out did not have any prior knowledge of the Veteran's condition, the apparent cause of this condition, and the treatment the Veteran received.  Further, it was unclear why the individual who signed the Veteran's death certificate stated that he was an IV drug user.  The VA clinician detailed all of the evidence noted above, indicating that the Veteran specifically denied ever having used IV drugs, and stated rather that he was sexually promiscuous, which VA physicians determined was the likely cause of his AIDS.  See VA Medical Opinion Report, April 10, 2012.

The VA clinician indicated that while there were family member statements to the contrary (see Appellant's Statements, generally), it was the clinician's opinion that it was far more likely than not that the Veteran did not engage in IV drug use, and therefore, did not contract AIDS therefrom.  Additionally, the Appellant herself indicated that she was not aware that the Veteran had used IV drugs until his death.  See Board Hearing Transcript, December 14, 2010, p. 13.  Conversely, the VA clinician found that it was far more likely than not that the Veteran contracted AIDS as a result of his sexual promiscuity.  Overall, it was determined that it was less likely than not that the Veteran's service-connected PTSD contributed to his sexual promiscuity, as there is no known medical or scientific-based knowledge that indicates that PTSD leads to sexual promiscuity.  Id.

The Board finds that the April 2012 VA medical opinion, unlike the December 2010 testimony and private medical opinion, is not speculative or inconclusive.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are speculative, general or inconclusive in nature cannot support a claim].  The VA clinician provided specific supporting reasons for his opinion that:  the Veteran was not an IV drug user; the Veteran contracted AIDS from his sexual promiscuity; and that his service-connected PTSD did not cause him to be sexually promiscuous.  As such, the Board finds that the medical evidence of record reflects that the Veteran's service-connected PTSD did not singly or jointly with some other condition cause the Veteran's death; did not contribute substantially or materially to the Veteran's death; did not combine to cause death; and did not aid or lend assistance to the production of death under 38 C.F.R. § 3.312(c).

The Board is sympathetic to the Appellant in that it is clear she sincerely believes her spouse's death was caused by his service-connected PTSD.  However, the most probative medical evidence of record does not support this contention.  As a lay person who has not been shown to be capable of making medical conclusions, the Appellant's statements that the Veteran's service-connected PTSD caused him to be an IV drug user, which ultimately led to his contracting AIDS and subsequent death, are substantially outweighed by the conclusion set forth in the April 2012 VA medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a claimant is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, the evidence clearly establishes that the Veteran's service-connected PTSD neither caused nor materially contributed to his death.  Accordingly, the Appellant's claim fails on the basis of elements (2) and (3) under Shedden and the claim of entitlement to service connection for the cause of the Veteran's death must be denied.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


